35 So. 3d 26 (2008)
EX PARTE HOWARD MEISTER, BY AND THROUGH HIS LEGAL GUARDIAN, LAURIE MEISTER; AND CAMPBELL AND WILLIAM BARTLEY (BART) MEISTER, BY AND THROUGH THEIR MOTHER, LAURIE MEISTER (IN RE: HOWARD MEISTER, BY AND THROUGH HIS LEGAL GUARDIAN, LAURIE MEISTER; AND CAMPBELL AND WILLIAM BARTLEY (BART) MEISTER, BY AND THROUGH THEIR MOTHER, LAURIE MEISTER v. STATE FARM FIRE & CAS. CO., SERVPRO INDUS., AND SERVPRO OF the QUAD CITIES, ET AL.)
No. 2080013.
Court of Civil Appeals of Alabama.
October 20, 2008.
Decision of the Alabama Court of Civil Appeal Without Published Opinion Transferred to Sup. Ct. for lack of subject-matter jurisdiction.